Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150085                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices
  RANDY PATTERSON,
           Plaintiff,
  v                                                                SC: 150085
                                                                   AGC: 0031-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         By order of June 3, 2015, the Attorney Grievance Commission was directed to
  provide a supplemental response to the complaint for superintending control. On order of
  the Court, the supplemental response having been received, the complaint for
  superintending control is again considered, and it is DENIED, because we are not
  persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2015
           a0921
                                                                              Clerk